Citation Nr: 1118323	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-41 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depressive disorder not otherwise specified (NOS).

2.  Entitlement to a total rating based upon individual unemployability (TDIU).

3.  Entitlement to recognition of M.E.D. as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for depressive disorder NOS and assigned an initial rating of 30 percent, effective April 15, 2008.  The Veteran's claim to have M. E. D. recognized as a helpless child based upon permanent incapacity for self-support was denied.

In addition, the Veteran appeals from a September 2009 rating decision which denied his claim for TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


REMAND

Initial Rating for Psychiatric Disability

The Veteran's most recent VA psychiatric examination was in November 2008.  At that time, he was reportedly engaged in part-time employment as a taxi driver.  His psychiatric disability was noted to cause him difficulty in performing this work.  In April 2009, he submitted a claim for TDIU and reported that he had stopped working in January 2009.  His employer subsequently reported that the Veteran had stopped working in December 2008 "due to medical condition."  This evidence suggests a change in the Veteran's psychiatric disability since the last examination.
The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Helpless Child Claim

The Veteran contends that his adult daughter, M. E. B., is a helpless child for purposes of VA benefits as she was has suffered from paranoid schizophrenia since age 15.

An October 1975 Final Progress Report from the state Division of Mental Health Services for M.E.B. indicated that she was in the 11th grade and that her chronological age was 17 years and 7 months.  She liked her high school, and "would like to return there;" she expressed a desire to be a dentist, but she felt that she would never be well.  She passed all of her academic subjects with grades ranging from "A"s in U.S. History, Family Living and Art to "C"s in Algebra I, Work Co-op Training and Physical Education.  It was noted that she generally worked well and participated readily in class.  She was also noted to have "aggravated" another student occasionally and disliked trying new work.  Assessments that she was capable of regular academic work, that she needed to learn to do unpleasant tasks without complaining and that she needed to improve social relationships were made.  The plan was for her to complete the 11th grade academic work.

In a December 1992 Income-Net Worth and Employment Statement, the Veteran did not complete the portion of the form for reporting any unmarried children who were seriously disabled.

A November 2007 private psychiatric treatment note states that M. E. D. was forced to "give up" her apartment as she was not maintaining it to the degree required by the program she was in.  A diagnosis of schizoaffective disorder, depressive subtype was made.

A January 2008 statement from Dr. R.F. indicates that M. E. D. had been treated for a severe mental illness at a county facility since May 1986.  She had been suffering from symptoms of her illness since 1973, when she was 15 years old.

An August 2008 private statement from Dr. S.E. indicates that she had treated M.E.D. since September 2005.  M.E.D. had suffered from paranoid schizophrenia since age 16, was unable to care for herself, and had lived with her mother her entire life.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  VA has a duty to seek records of treatment reported by private treatment providers.  Massey v. Brown, 7 Vet App 204 (1994).  

Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2), to obtain records of the treatment reported by Drs. Etienne.  Although it appears that the RO requested all available records from her therapist and physician at Wake County Mental Health and records of treatment that reportedly took place as early as 1973, it only received records dates since November 2007, and these include no reports from her therapist.  VA has a duty to advise a claimant of records it has been unable to obtain and of the efforts it has made to obtain those records.  The Veteran has not been specifically advised that the RO requested records of treatment dating from 1973, although he has been informed that only records dating from November 2007 were received.

VA also has an obligation to provide an examination when necessary to decide a claim.  38 U.S.C.A. § 5103A (West 2002).  The available private treatment records suggest that the M.E.D. has had a long standing psychosis that began prior to the age of 18.  There is no medical or mental health opinion as to whether this disability permanently precluded self support prior to that age.  Hence an examination and opinion are necessary.

TDIU

The Veteran contends that he is unable to maintain gainful employment due to his service-connected disabilities.  An April 1984 statement from VA's Chief of the Medical Administration Service indicates that the Veteran should not work over eight hours per day and forty hours per week due to his "medical condition."   The Veteran testified during a January 1993 Decision Review Officer (DRO) hearing that he had retired early from the postal service due to problems associated with his service-connected frostbite residuals.  The Veteran indicated that he worked part-time driving a taxicab in his April 2009 formal claim for TDIU.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Thus, a VA examination is required to determine whether the Veteran unable to maintain gainful employment due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should afford the Veteran a VA psychiatric examination to assess the current severity of his service connected psychiatric disability, and to determine the combined impact of all service-connected disabilities on his ability to obtain and maintain gainful employment consistent with his education and occupational experience.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities together render him incapable of securing and maintaining substantially gainful employment consistent with his educational and occupational experience.  The examiner should provide a rationale for this opinion.

2.  The RO/AMC should take the necessary steps to obtain records of the Veteran's treatment by Dr. Stefanie Etienne since September 2005.  If any necessary releases are not received, the Veteran or M.E.D. should be advised that they may submit the records themselves.  They should be advised, as appropriate, of any records that cannot be obtained. 

3.  M.E.D. or the Veteran, as appropriate, should be advised that although the RO made multiple requests for records of M.E.D.'s treatment at the Wake County Mental Health Department since 1973, it only received records for the period since November 2007.

They should be advised, as appropriate, that they may submit any missing records.

4.  M.E.D. should be afforded an examination to assess whether she has disabilities that as likely as not rendered her permanently incapable of self support prior to reaching the age of 18.  The examiner should consider the record as described in the body of this remand and any additional evidence received pursuant to this remand.  The examiner should provide a rationale for this opinion.

5.  The RO/AMC should review the examination report(s) to ensure that it (they) contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

6.  If anyclaim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




